NOTE: This order is nonprecedential.


  Wnitefl ~tates <!Court of ~peaIs
      for tbe jfeheraI <!Circuit

            CHARLES DERECK ADAMS,
                       PeliJioner,

                           v,

            DEPARTMENT OF DEFENSE,
                       Respondent.


                       2011-3121


   Petition for review of the Merit Systems Pl"Otection
Board in consolidated case nos. DC344:n00711-1-1 and
DC0752100741-1-l.


                     ON MOTION


                       ORDER

    The Department of Defense moves liJl' an 8-day exten-
sion of time, until August 12, 2011, to file its responsp
brio f.

    Upon consideration thereof,

   IT Is OIWlmEIl THAT:
ADAMS v. DEFENSE                                          2
      The motion is granted.

                               FOR THE COURT


      JUL 252011                /s/ Jan Horbaly
         Date                  Jan Horbaly
                               Clerk
cc: Charles D. Adams
    Joseph A. Pixley, Esq.
s21
                                          coUJ!~'PEALS
                                     ..s.THE FEDERAL CIRCUITFOR
                                          JUL 25 2011
                                            JANHORBALY
                                               CLERK